IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ISAK VAZQUEZ-SANTIAGO,                         :   No. 54 MAL 2022
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
DEPARTMENT OF TRANSPORTATION,                  :
BUREAU OF DRIVER LICENSING,                    :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.